Citation Nr: 0307342	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  99-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a bilateral leg 
disability. 

3.  Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1998, July 1999, and December 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in November 2000, 
at which time it was remanded for additional development.  
The case is before the Board for appellate review.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
causally related to post-traumatic stress disorder.

2.  A bilateral leg disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
causally related to post-traumatic stress disorder.

3.  A chronic skin disorder is not shown to have been present 
in service, or for many years thereafter, nor is it causally 
related to post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the lower back be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

2.  A chronic low back disorder is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).

3.  A bilateral leg disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the knees be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

4.  A bilateral leg disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).

5.  A chronic skin disorder was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claims.  To 
that end, in correspondence of May and July 2001, and in a 
Statement of the Case and in Supplemental Statements of the 
Case, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.

Factual Background

At the time of the veteran's service entrance examination in 
February 1943, there was noted a firm scar as the result of 
an intussusception of the intestines in 1923.  In July 1943, 
he was seen for treatment of a furuncle of his left middle 
finger.  In August and September 1943, he received treatment 
for a furuncle on the dorsal surface of the left middle 
finger, in addition to a furuncle on the left side of his 
neck.  A service separation examination of January 1946 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of a low back or bilateral leg 
disorder.  Physical examination of the skin was significant 
for the presence of an appendectomy scar.  No other skin 
disorder was in evidence.

In a rating action of March 1946, the RO denied entitlement 
to service connection for an appendectomy scar.

On VA general medical examination in May 1948, it was noted 
that, at the age of 18 months, the veteran had undergone 
surgery for an intussusception of the bowel.  Currently, 
there was present an upper right rectus incision, which was 
well healed, and asymptomatic.  The pertinent diagnosis was 
abdominal scar due to laparotomy.

During a private hospitalization in June 1991, the veteran 
gave a 5-year history of low back pain radiating into his 
legs, which had become progressively worse, resulting in some 
numbness in his feet.  During hospitalization, he underwent 
spinal decompression of the 4th and 5th lumbar vertebrae, 
with posterior spinal instrumentation, and a posterolateral 
fusion of the 4th to the 5th lumbar vertebra utilizing an 
autologous iliac crest bone graft.  On private 
hospitalization in July 1991, the veteran underwent an L4, L5 
anterior lumbar interbody fusion.

In correspondence of August 1992,a private physician 
indicated that he had seen the veteran for a general medical 
evaluation.  The veteran's main complaint was of numbness and 
tingling in his hands and feet which had become progressively 
worse over the past 10 years.  Physical examination and 
electromyography were conducted and revealed a very mild 
peripheral neuropathy in the intrinsic muscles of the foot.  
The remainder of the examination was unremarkable.  The 
pertinent diagnoses were peripheral neuropathy, apparently 
idiopathic; degenerative spine disease, status post lumbar 
fixation; and actinic keratoses.

On private outpatient treatment in September 1994, the 
veteran complained of a burning sensation in his feet which 
had been slowly intensifying.  The pertinent diagnosis was 
peripheral neuropathy.

Private outpatient treatment records dated in August and 
September 1995 show treatment for various knee problems.  The 
pertinent diagnosis was right knee effusion, possibly 
secondary to degenerative joint disease.

In October 1996, the veteran was admitted to a private 
medical facility for treatment of cellulitis which had 
occurred following the dropping of a motor jack on the inner 
aspect of his ankle.  Initially, this area had a significant 
bruise, which was followed by an ascending cellulitis.  The 
pertinent diagnoses were cellulitis of the right lower leg; 
hematoma of the right medial malleolus, debrided; and history 
of spinal stenosis.

On VA psychiatric examination in May 1998, the veteran stated 
that, while in service, he had been involved in an incident 
in which a tank ran into his LTV, knocking him off, and 
injuring his back.  The pertinent diagnosis was back injury 
with chronic pain and surgical intervention, service 
connected per history.

In a rating action of July 1998, the RO granted service 
connection for post-traumatic stress disorder.

On VA medical examination in March 1999, the veteran stated 
that, in 1943, while in service, he had been knocked off a 
tank when that tank was hit by another tank.  Reportedly, 
following that incident, he was unable to walk for 3 days.  
Current problems included a rash on his hands, which did not 
heal, and which itched and bled.  He stated that he was 
afraid of scratching, and therefore, used salve, which helped 
a little, though the rash came back.  He stated that he felt 
this might be related to service.  He used salve 
approximately 3 times a day for his rashes.  However, even 
with the salve, his rashes did not heal completely, or, if 
they did heal, came back.  He complained of the pinna of his 
left ear becoming easily sunburned, getting a scab, and not 
healing well.  At present, the veteran's ear reportedly had a 
"little scab" on it.

There were no specific exacerbations of the veteran's skin 
problems.  Current symptoms included rash on both hands, with 
itching and complaint of a scab on the left earlobe.  He was 
afraid to take daily showers because of an increase in the 
itching associated with his rashes.  Reportedly, prior to 
problems with these rashes, he was able to take a shower 
every evening.  Currently, there were a number of rashes 
present on the veteran's right hand.  On the left hand, there 
were two linear scabs.  There was no infection of these 
lesions, and the scab on the veteran's left earlobe seemed to 
be reminiscent of sunburn, which was difficult to heal.  At 
the time of examination, there was an additional rash on the 
veteran's left ankle measuring 1 centimeter in length, 
accompanied by a scab formation.

In correspondence of September 1999, a private physician 
wrote that he had reviewed the veteran's record, and that the 
condition of his low back, which had necessitated surgery in 
1991, consisted of a degenerative process creating narrowing 
in the tunnel between the 4th and 5th vertebrae, as well as a 
degenerative process within the joints, which allowed them to 
lose their integrity, and allowed the 4th vertebra to side 
forward on the 5th vertebra.  He opined that the conditions 
could have been induced by trauma such as that described by 
the veteran as connected with his military service, in 
particular, the incident in which he was knocked off a tank 
in New Guinea.  According to his physician, such a traumatic 
event could damage the disc and injure the joints, and in so 
doing, predispose a person to a progressive degeneration of 
the spine.  While there was no absolute way to determine with 
certainty what was directly related (to trauma), the incident 
in service could certainly have predisposed the veteran to 
further problems later in life.

On VA general medical examination in December 1999, the 
veteran gave a history of stroke affecting his left arm and 
leg.  Physical examination revealed two surgical scars, the 
first in the area of the right upper paramedian, which, 
according to the veteran, was the result of surgery to 
correct intussusception when he was 18 months old.  Also 
noted was a transfer scar on the left side of the abdomen, 
the result of an anterior fusion of the lumbar spine.  The 
pertinent diagnoses were old cerebrovascular accident; joint 
pain of both knees; status post fusion of the lumbar spine; 
and history of numbness of the feet for approximately 
10 years.

In correspondence of December 2001, the veteran indicated 
that he had no further evidence to submit, nor was there any 
further evidence which he wanted the VA to obtain for him.

On VA neurologic examination in January 2002, the veteran 
gave a history of back problems beginning in service in 1949.  
Reportedly, he had been standing on top of a tank, when that 
tank stopped, and then suddenly started up, throwing him off.  
He was unsure as to how he landed, but stated that he was 
unable to work for a week.  Following physical examination, 
the pertinent diagnosis was lumbosacral degenerative joint 
disease, which impaired the veteran's ability to move about.  
According to the examiner, this appeared to be related to an 
accident during service.  He did not think that the veteran's 
post-traumatic stress syndrome had an impact on his current 
low back problems.  Moreover, the veteran suffered from 
peripheral neuropathy, most likely from diabetes.

On VA dermatologic examination in February 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that he itched when exposed to 
light, in particular, a halogen bulb which he had recently 
purchased.  Also noted was a problem with breaking out when 
driving in a car with the window down.  According to the 
veteran, he had no ancestors which were Indian.  The clinical 
assessment was polymorphic light eruption to long ultraviolet 
UVA light, consisting of an idiopathic case, with no family 
history of Indian heritage.  In the opinion of the examiner, 
it was not likely that the veteran's skin disability 
originated during service, or was caused or aggravated by his 
post-traumatic stress disorder.

On VA orthopedic/neurologic examination in September 2002, 
the veteran stated that his low back problems had begun 
around 1955, culminating in lumbar decompressive surgery 
between 1989 and 1990.  Also noted was a history of bilateral 
knee replacement, presumably, for degenerative arthritis.

Following a review of the veteran's file, there was fairly 
clear documentation of peripheral neuropathy versus spinal 
stenosis.  Earlier conclusions were consistent with a 
bilateral L5 radiculopathy, in addition to a left median 
neuropathy.  In the opinion of the examiner, the veteran did 
exhibit features of a peripheral neuropathy, though there 
were a number of additional features suggestive of 
intermittent claudication.  While the examiner had no problem 
with a previous opinion regarding the veteran's 
predisposition to progressive degenerative disease of the 
spine, he was of the opinion that the veteran was currently 
experiencing a superimposition of what appeared to be sensory 
phenomena in the form of peripheral neuropathy.  In any case, 
there was no direct link to the early service-connected 
injury.  While there were important "management issues" with 
the veteran, these were not necessarily related to service-
connected disabilities.  In answer to the question regarding 
a link between the low back and lower extremity disabilities 
and a previous diagnosis of post-traumatic stress disorder, 
the examiner did not believe that the low back and lower 
extremity symptoms originated during service, or were caused 
or aggravated by his service-connected post-traumatic stress 
disorder.

On VA general medical examination in October 2002, the 
veteran reiterated his history of a previous back injury, at 
which time he was knocked off a tank while on active duty.  
However, there was no evidence of record indicating that this 
incident actually occurred.  On physical examination, it was 
noted that the veteran was wheelchair bound secondary to 
multiple aches and pains.  Acknowledged at the time was that 
he had a spinal fusion of the lumbosacral spine secondary to 
an acquired spinal stenosis, in addition to bilateral total 
knee prostheses.  The pertinent diagnoses were degenerative 
joint disease of the lumbosacral spine, status post spinal 
fusion due to acquired spinal stenosis; polymorphic light 
eruption to ultraviolet A light; and bilateral severe 
degenerative joint disease of the knees, status post total 
knee replacement prostheses.

Analysis

The veteran seeks service connection for a chronic low back 
disorder, as well as for a bilateral lower extremity 
disability, and a chronic skin disorder.  In pertinent part, 
it is argued that, while in service, the veteran sustained 
injury to his lower back as the result of an incident in 
which he was knocked from the tank on which he was riding.  
The veteran additionally argues that his bilateral leg and 
skin disorders are proximately due to, the result of, or 
aggravated by his low back disability and post-traumatic 
stress disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury occurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where the veteran served ninety 
(90) days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In the present case, service medical records fail to 
demonstrate the presence of a chronic skin disorder, or of 
chronic low back or lower extremity disability.  While on a 
number of occasions in service, the veteran received 
treatment for furuncles of the neck and fingers, these 
episodes were acute and transitory in nature, and resolved 
without residual disability.  While on service separation 
examination in January 1946, there was noted the presence of 
an appendectomy scar, there is no indication, while in 
service, the veteran underwent an appendectomy resulting in 
that scar.  In point of fact, at the time of a rating action 
in March 1946, service connection was denied for a scar as 
the residual of appendectomy.

The earliest clinical indication of the presence of chronic 
low back pathology is revealed by private medical records 
dated in the early 1990's, approximately 50 years following 
the veteran's discharge from service, at which time he 
underwent spinal decompression in conjunction with an 
interbody fusion.  Chronic knee problems were likewise first 
noted in the early 1990's.  Cellulitis of the veteran's right 
lower leg, first shown in October 1996, was the result not of 
an inservice injury, but rather of a postservice incident in 
which the veteran dropped a jack on the inner aspect of his 
ankle.

Regarding the veteran's claims for service connection on a 
secondary basis, such a benefit may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Moreover, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
disability) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

It is true that, on various occasions, the veteran's low back 
disability has been attributed to an inservice incident, in 
which the veteran was reportedly knocked from a tank.  
However, these opinions appear to have been rendered based 
solely on history provided by the veteran, without access to 
his service medical records.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Following recent VA dermatologic and 
orthopedic/neurologic examinations in 2002, it was the 
opinion of the examiners that the veteran's skin problems, as 
well as his low back and lower extremity disability, were 
unrelated to any incident of service, or to service-connected 
post-traumatic stress disorder.  Under such circumstances, 
the veteran's claims for service connection for the 
disabilities at issue must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a chronic skin disorder is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

